     Case 2:20-cv-02094-KJD-BNW Document 4 Filed 01/21/21 Page 1 of 2



 1
 2                               UNITED STATES DISTRICT COURT
 3                                      DISTRICT OF NEVADA
 4                                                 ***
 5    THOMAS W. CURTIS,                                    Case No. 2:20-cv-02094-KJD-BNW
 6                                            Plaintiff,                     ORDER
 7           v.
 8    TAHITI HOTEL, et al.,
 9                                         Defendants.
10          Before the Court for consideration is the Order & Report and Recommendation (#3) of
11   Magistrate Judge Brenda N. Weksler entered November 20, 2020, recommending that Plaintiff’s
12   Application to Proceed In Forma Pauperis (#1) be denied as moot and that Plaintiff’s complaint
13   be dismissed with prejudice as frivolous. Though the time for doing so has passed, Plaintiff has
14   failed to file any objections to the Report and Recommendation.
15          The Court has conducted a de novo review of the record in this case in accordance with
16   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Order & Report and
17   Recommendation (#3) of the United States Magistrate Judge entered November 20, 2020, should
18   be ADOPTED and AFFIRMED.
19          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
20   Recommendation (#3) entered November 20, 2020, are ADOPTED and AFFIRMED;
21          IT IS FURTHER ORDERED that Plaintiff’s Application to Proceed In Forma Pauperis
22   (#1) is DENIED as moot;
23          IT IS FURTHER ORDERED that Plaintiff Thomas W. Curtis’ Complaint (#1-1) is
24   DISMISSED with prejudice as frivolous;
25   ///
26   ///
27   ///
28
     Case 2:20-cv-02094-KJD-BNW Document 4 Filed 01/21/21 Page 2 of 2



 1         IT IS FURTHER ORDERED that the accompanying Motion for Summonses (#1-2) is
 2   DENIED as moot.
 3                 21st
     Dated this ______________ day of January, 2021.
 4
 5                                                     _____________________________
                                                       Kent J. Dawson
 6                                                     United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
